Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
	This action is in response to the papers filed April 13, 2022. 

Amendments
           Applicant's response and amendments, filed April 13, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claim 6, amended Claims 1 and 4, and added new claims, Claims 11-20. 
Newly submitted Claims 11-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to a method of assembling 3-D nucleic acid nanostructures, which would have been restricted had such claims been present in the original claim set filed August 12, 2019 because the newly presented method is mutually exclusive of, and achieve different results, than the presently examined method of in vivo delivering pharmaceutically active ingredients using a 3-D nucleic acid nanostructure. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 11-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-5 and 7-10 are pending and under consideration. 

Priority
This application is a division of application 14/803,343 filed on July 20, 2015, now abandoned. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).
A certified copy of the foreign patent application KR 10-2014-0093458 filed July 23, 2014 is provided with parent application 14/803,343.
A certified English translation of KR 10-2014-0093458 filed July 23, 2014 appears to have been provided in the papers filed April 13, 2022. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, KR 10-2014-0093458 filed July 23, 2014, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant Claims 1 and 4 recite SEQ ID NO’s 15-19. Originally filed foreign priority document KR-10-2014-0093458 is only 32 pages (32-1 to 32-32; as evidenced by the papers filed in parent application 14/803,343) and discloses only Table 1 and Figures 1-5. SEQ ID NO’s 15-19 are not found in the disclosure of KR 10-2014-0093458 filed July 23, 2014. Foreign priority document KR-10-2014-0093458 is silent to Figures 6-13 and Tables 2-5 of KR 10-2015-0101204. 
Rather, support for SEQ ID NO’s 15-19 are found in the specification of 14/803,343 filed on July 20, 2015 (Table 3).
Accordingly, the effective priority date of the instant claims is granted as July 20, 2015. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

1. 	The following is a statement of reasons for the indication of allowable subject matter: Claims 1 and 4 recite SEQ ID NO’s 15-19.
With respect to SEQ ID NO:15, the Sequence Listing and specification disclose SEQ ID NO:15 to be 72 nucleotides in length, used to form a triangular prism (L-TP) S1 (Table 3).
Nucleotides 18-19, 36-37, and 54-55 (bold, underlined) are internal spacers
cgatgtctaagctgaccgggaccgtgattccatgaccttagagttgccaccagggaatcctatgctcggacg   
The Examiner notes that instant SEQ ID NO:15 is identical to SEQ ID NO:20 (disclosed in Table 4; search results of SEQ ID NO:15 available in SCORE). Thus, Applicant has provided two different SEQ ID NO’s for the same nucleotide sequence.
SEQ ID NO:15 (and thus also SEQ ID NO:20) is/are free of the prior art.

With respect to SEQ ID NO:16, the Sequence Listing and specification disclose SEQ ID NO:16 to be 72 nucleotides in length, used to form a triangular prism (L-TP) S2 (Table 3).
Nucleotides 18-19, 36-37, and 54-55 (bold, underlined) are internal spacers
cggtcagcttagacatcgggctcacattggctacagctatccgatcgaggcatgcatactgagagcgttccg 
SEQ ID NO:16 is free of the prior art.

With respect to SEQ ID NO:17, the Sequence Listing and specification disclose SEQ ID NO:17 to be 72 nucleotides in length, used to form a triangular prism (L-TP) S3 (Table 3).
Nucleotides 18-19, 36-37, and 54-55 (bold, underlined) are internal spacers
cctggtggcaactctaaggcgtatctgaactgcgaccatgcctcgatcggatagccaccgaatggtgtatcg 
SEQ ID NO:17 is free of the prior art.

With respect to SEQ ID NO:18, the Sequence Listing and specification disclose SEQ ID NO:18 to be 54 nucleotides in length, used to form a triangular prism (L-TP) S4 (Table 3).
Nucleotides 18-19 and 36-37 (bold, underlined) are internal spacers
ctgtagccaatgtgagcccgtccgagcataggattccgatacaccattcggtgg 
SEQ ID NO:18 is free of the prior art.

With respect to SEQ ID NO:19, the Sequence Listing and specification disclose SEQ ID NO:19 to be 54 nucleotides in length, used to form a triangular prism (L-TP) S5 (Table 3).
Nucleotides 18-19 and 36-37 (bold, underlined) are internal spacers
gtcgcagttcagatacgcgtcatggaatcacggtcccggaacgctctcagtatg
SEQ ID NO:19 is free of the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant states that nucleotides 18-19 and 36-37 of SEQ ID NO’s 15-19 are not internal spacers, but refer to the sites where internal spacer 18 (Isp18) may be inserted.

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized by Applicant's representative, Frank Gao at 312-427-1300 on May 4, 2022.

Claim 1 has been re-written as follows:
Claim 1. 	A method of in vivo delivering a pharmaceutically active ingredient to cancer tissue, comprising:
administering a self-assembled 3-D nucleic acid nanostructure as a pharmaceutically active ingredient carrier to a subject in need thereof, 
wherein the self-assembled 3-D nucleic acid nanostructure comprises: 
double strand nucleic acids; and
single strands form the sides of the self-assembled 3-D nucleic acid nanostructure, 
wherein the pharmaceutically active ingredient carrier has an L-DNA triangular prism structure composed of 5 strands of L-DNA self-assembled from the combination of:
i) a single strand of an L-DNA nucleotide sequence of SEQ ID NO:15; 
ii) a single strand of an L-DNA nucleotide sequence of SEQ ID NO:16; 
iii) a single strand of an L-DNA nucleotide sequence of SEQ ID NO:17; 
iv) a single strand of an L-DNA nucleotide sequence of SEQ ID NO:18; and 
v) a single strand of an L-DNA nucleotide sequence of SEQ ID NO:19, and 
wherein the pharmaceutically active ingredient carrier does not comprise a targeting ligand for the tissue. 

Claim 4 has been re-written as follows:
Claim 4. 	A method of in vivo delivering an anticancer agent comprising:
administering a pharmaceutical composition comprising:
a self-assembled 3-D nucleic acid nanostructure as an anticancer agent carrier to carry the anticancer agent to a subject in need thereof,
wherein the self-assembled 3-D nucleic acid nanostructure comprises: 
double strand nucleic acids; and
single strands form the sides of the self-assembled 3-D nucleic acid nanostructure, 
wherein the anticancer agent carrier has an L-DNA triangular prism structure composed of 5 strands of L-DNA self-assembled from the combination of:
i) a single strand of an L-DNA nucleotide sequence of SEQ ID NO:15; 
ii) a single strand of an L-DNA nucleotide sequence of SEQ ID NO:16; 
iii) a single strand of an L-DNA nucleotide sequence of SEQ ID NO:17; 
iv) a single strand of an L-DNA nucleotide sequence of SEQ ID NO:18; and 
v) a single strand of an L-DNA nucleotide sequence of SEQ ID NO:19, and 
wherein the anticancer agent carrier does not comprise a targeting ligand for the tissue. 

Claims 11-20 are cancelled.

Conclusion
3. 	Claims 1-5 and 7-10 are allowed. 
	Claims 11-20 are cancelled. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633